Citation Nr: 0218671	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to compensation under Title 38, United 
States Code, Section 1151 for residuals of a right 
shoulder fusion and humeral graft.


REPRESENTATION

Appellant represented by:	Bruce K. Kirby, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) which denied 
the benefits sought on appeal.

In a March 2001 Board decision, the issues of entitlement 
to service connection for a back disorder and entitlement 
to compensation under 38 U.S.C.A. § 1151 were remanded for 
additional development.  The development was accomplished 
to the extent possible and the case has now been returned 
to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  During service, the veteran was diagnosed with 
dextrorotoscoliosis of the lumbar spine.

3.  Many years following service, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.

4.  The veteran's back disorder is not causally or 
etiologically related to the veteran's active service.

5.  The veteran did not incur additional permanent 
disability, including residuals of a right shoulder fusion 
and humeral graft, as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The veteran's back disorder was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).

2.  The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 
for residuals of a right shoulder fusion and humeral graft 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service 
connection for a back disorder.  In addition, the veteran 
contends that he is entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
shoulder fusion and humeral graft.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statement of the case, and the 
supplemental statements of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claims were denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and entitlement to 
compensation under 38 U.S.C.A. § 1151, as well as provided 
a detailed explanation of why service connection and 
compensation under 38 U.S.C.A. § 1151 were not granted.  
In addition, the rating decision, statement of the case, 
and supplemental statements of the case included the 
criteria for granting service connection and compensation 
under 38 U.S.C.A. § 1151, as well as other regulations 
pertaining to his claims.  Letters to the veteran, from 
the RO, notified the veteran as to what kind of 
information they needed from him, and what he could do to 
help his claims.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
In this regard, the veteran's service medical records and 
VA medical records have been obtained.  In addition, the 
veteran was afforded several VA examinations.  The veteran 
and his representative have not made the Board aware of 
any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-
92.


I.  Entitlement to service connection

The veteran claims entitlement to service connection for a 
back disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence 
of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent.  See 
Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting 
in a current disability, was incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records and VA medical records, as well as VA 
examination reports.

The veteran's January 1967 Report of Medical History for 
purposes of induction indicates that the veteran denied 
experiencing a bone or joint deformity and recurrent back 
pain.  The contemporaneous Report of Medical Examination 
indicates that clinical evaluation of the veteran's spine 
and musculoskeletal system was normal.  

In September 1967, the veteran was seen for complaints of 
back pain, which he reported existed prior to his service.  
The veteran reported that his back pain began when he fell 
from a roof about three to four years earlier.  An x-ray 
of the lumbar spine showed dextrorotoscoliosis of the 
lumbar spine, without any other bony defects.

A follow-up service medical record, also dated September 
1967, states that the veteran was diagnosed with dextro-
rotator scoliosis of the lumbar spine.  October 1967 
treatment notes state that the veteran complained of 
chronic low back pain.  Records also state that the 
veteran reported that he was to receive a medical 
discharge and that he requested a physical profile for 
"lifting heavy things."  The veteran was told to avoid 
strenuous activity involving his right arm or back.

November 1967 treatment records indicate that the veteran 
complained of low back pain.  Examination showed normal 
deep tendon reflexes, straight leg raising, and range of 
motion.

A November 1967 Report of Medical History for purposes of 
receiving a medical discharge shows that the veteran 
reported experiencing recurrent back pain, and that this, 
and a right shoulder disorder, were the reasons for his 
medical separation.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluation of the 
veteran's spine was normal.

An August 1971 VA examination indicates that the veteran 
had a normal gait, full range of motion without 
difficulty, and that there was no evidence of abnormality.  
An x-ray showed a minimal convexity to the right, possibly 
related to the radiographic technique, and a developmental 
anomaly of the last thoracic vertebra and four lumbar 
vertebra.

An April 1997 VA medical record shows that the veteran 
complained of low back pain.  An x-ray of the lumbar spine 
showed severe osteoarthritis.

The veteran was first afforded a VA examination in 
connection with his claim in May 2000.  According to the 
report, the veteran reported that he was discharged from 
service due to his lumbar spine and right shoulder 
disabilities.  He also reported that he was diagnosed with 
osteoarthritis of multiple joints in 1997, but that he did 
not take any medication for pain.  The veteran also 
related a surgical history which included a right 
nephrectomy, cholecystectomy, colonoscopy with removal of 
benign polyps, right shoulder fusion, and left total hip 
replacement.  The examiner noted that the veteran used a 
cane for ambulating.  Examination showed that the veteran 
had intact cranial nerves, steady gait, and intact tactile 
and vibratory sensation.  Deep tendon reflexes were 2+ 
bilaterally.  There was a loss of lumbar curve.  Lumbar 
spine flexion and extension were from zero (0) to 70 
degrees and lateral flexion was to 20 degrees bilaterally.  
Straight leg raising was from zero (0) to 85 degrees 
bilaterally.  An x-ray of the lumbar spine showed 
scoliosis with convexity to the right, as well as 
intervertebral disc space narrowing, loss of lumbar curve, 
and moderate to large osteophytes.  The diagnoses included 
degenerative changes of the lumbar spine and scoliosis. 

The veteran was more recently afforded VA examinations in 
May 2002.  According to the joints examination report, the 
veteran related that his back pain began in service, and 
he denied any previous injury.  He also related that his 
back pain progressively worsened over the years, and that 
the pain is located in the mid-lumbar area with radiation 
into his thighs.  He reported occasional numbness and 
tingling, which worsened with walking, and relief with 
rest and Indocin.  He also reported that he used a cane to 
walk long distances.  He denied surgery, receiving 
injections, and physical therapy.  Physical examination 
showed that the veteran had a normal gait and ambulated 
well, but was slow to rise from a seated position.  There 
was no atrophy of the paravertebral muscles, spinal 
tenderness to palpation, or paravertebral muscle spasms 
with tenderness.  Range of motion showed flexion to 60 
degrees, lateral bending to 20 degrees bilaterally, and 
full rotation.  There was a slight rise of the right 
lumbar, consistent with scoliosis.  Straight leg raising 
was negative, deep tendon reflexes were 2+, and muscle 
strength of the lower extremities was 5 out of 5.  X-rays 
of the lumbosacral spine showed diffuse degenerative 
changes, including lipping of the vertebral bodies and 
disc space narrowing.  X-rays also showed congenital 
changes of widened spinous processes and scoliosis with 
convexity to the right.  The diagnosis was degenerative 
joint disease of the lumbar spine.  The examiner opined 
that it was not likely that the veteran's current back 
disorder was related to the veteran's period of service, 
and that the veteran's current back disorder was related 
to the "chronic degenerative changes due to [the] 
congenital abnormality of scoliosis."

According to the spine examination report, the examiner 
noted that the veteran's claims file showed a diagnosis of 
dextroscoliosis and a history of a 1964 back injury, as 
well as a 1997 diagnosis of osteoarthritis of the back and 
diagnoses of scoliosis and degenerative changes in 2000.  
The veteran complained of increased stiffness and low back 
pain, but denied radiculopathy.  The veteran reported that 
he did not use any supportive devices on his low back and 
denied any back injuries or surgeries.  Physical 
examination showed a steady gait and good ambulation.  
There was no tenderness of the spinous process or 
paraspinous muscle spasms.  Range of motion showed flexion 
to 90 degrees and lateral bending to 20 degrees 
bilaterally.  The veteran was able to rise on his heels 
and toes without assistance, deep tendon reflexes were 2+, 
and straight leg raising was negative.  Muscle strength 
was 5 out of 5.  X-rays showed dextrorotatory scoliosis, 
disc narrowing, and marginal osteophytes.  The diagnoses 
were degenerative joint disease of the lumbosacral spine, 
by x-ray, and longstanding scoliosis.  The examiner opined 
that the veteran's period of service did not contribute to 
his current back disorder.  The examiner stated that the 
veteran's scoliosis existed prior to the veteran's 
service, and persisted thereafter, and that there was no 
evidence of degenerative changes or injuries to support 
traumatic degenerative arthritis during the veteran's 
service.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
back disorder. See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a 
disease or disability during service).  The Board 
acknowledges that the veteran's service medical records 
indicate that the veteran, while in service, was treated 
for chronic low back pain.  Nonetheless, the May 2002 VA 
examiners clearly indicate that the veteran's current back 
disorder is unrelated to the veteran's period of service.  
Both the veteran's service medical records and 
VA examinations show that the veteran was diagnosed with 
congenital scoliosis, which clearly pre-existed his 
service.  See 38 C.F.R. §§ 3.303(c), 4.9 (congenital 
defects are not considered diseases or injuries for 
purposes of disability compensation).  Moreover, the VA 
examiners found that the veteran's longstanding scoliosis 
caused the degenerative changes resulting in his current 
degenerative joint disease of the lumbosacral spine.  In 
addition, the second May 2002 VA examiner noted that a 
review of the medical evidence was negative for evidence 
of any aggravation of the veteran's scoliosis in service.  
In this regard, the Board observes that the examiner found 
that there was no evidence of degenerative changes or an 
injury, which could cause traumatic degenerative 
arthritis, during the veteran's service.  In short, the 
only evidence of record linking the veteran's back 
disorder to his brief service is the veteran's statements, 
which do not constitute competent medical evidence, as the 
veteran is a layperson without medical training or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent 
to offer medical opinions or evidence of causation, as it 
requires medical knowledge).  Thus, the Board finds that 
the opinions provided by the May 2002 VA examiners, which 
were based on an examination of the veteran, consideration 
of the veteran's assertions and history, and a review of 
the prior evidence of record, and which provided a 
convincing rationale, to be persuasive.  Accordingly, 
without competent medical evidence of a link between the 
veteran's back disorder and his service, the Board finds 
that the veteran is not entitled to service connection for 
his back disorder.  

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would 
give rise to a reasonable doubt in favor of the veteran, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are 
not applicable, and the appeal is denied.

II.  Entitlement to compensation under 38 U.S.C.A. § 1151

As stated earlier, the veteran asserts that he is entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of a right shoulder fusion and humeral 
graft.  Specifically, the veteran alleges that VA medical 
treatment for his right shoulder disorder, namely the 
right shoulder fusion, caused his shoulder disorder to 
worsen, resulting in a bone fracture and hardware failure, 
as well as increased weakness, pain, and popping.

When a veteran suffers an injury or aggravation of an 
injury as the result of hospitalization or medical or 
surgical treatment, and such injury or aggravation results 
in additional disability to the veteran and is not the 
result of his own willful misconduct, disability 
compensation shall be awarded in the same manner as if 
such disability or aggravation were service-connected.  
See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2000).  In determining whether additional disability 
exists, the veteran's physical condition immediately prior 
to the disease or injury upon which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 
C.F.R. § 3.358(b).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  
The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
3.358(c)(2).  Secondly, compensation is not payable for 
the necessary consequences of medical or surgical 
treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" 
are those which are certain to result from, or were 
intended to result from, the examination or treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 (1996) 
require a showing not only that the VA treatment in 
question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  Those amendments apply to claims 
for compensation under 38 U.S.C.A. § 1151 that were filed 
on or after October 1, 1997.   See VAOPGCPREC 40-97 (Dec. 
31, 1997).  In this case, because the veteran's claim was 
filed in April 1998, the amended version of § 1151 is 
applicable and the veteran must therefore establish that 
he has suffered additional disability as a result of 
negligence or fault on the part of the VA.   

An April 1991 VA radiology report states that an x-ray 
showed a moderately large osteochondroma extending from 
the medial aspect of the humeral neck and proximal shaft.  

A VA treatment record dated November 1991 shows that the 
veteran reported a fall/trauma to the right arm and 
shoulder in the 1960s, that he had chronic right shoulder 
pain during his service, and that he was without much pain 
from his discharge until about 1983.  The veteran also 
reported that he had been diagnosed with an osteochondroma 
when seen by an orthopedist in 1983, and that he had 
declined surgery then.  He complained of pain with motion 
and decreased range of motion.  Examination was negative 
for erythema or tenderness of the right shoulder or upper 
arm.  There was no swelling or deformity.  Range of motion 
was decreased, and the veteran could only raise his right 
arm to about 75 to 80 degrees.  X-rays showed a large 
osteochondroma of the right proximal humerus.  

An April 1997 treatment note indicates that the veteran 
complained of a chronic history of a right shoulder lesion 
dating back to 1983.  He complained of pain on activity 
and decreased range of motion, with an increase in right 
shoulder pain over the past two years.  Examination was 
negative for erythema or skin lesions.  There was no 
palpable mass.  Flexion was to 110 degrees, abduction to 
70 degrees, internal rotation was to the iliac crest, and 
external rotation was to the occiput, with stiffness.  
Axillary, radial, medial, and ulnar nerves were intact and 
radial pulses were 2+.  The assessment was right proximal 
humerus lesion.  A VA radiology report dated April 1997 
states that the veteran had advanced degenerative changes 
with hypertrophic spurring and sclerosis, with a suspected 
rotator cuff laxity or tear.  

A May 1997 treatment record states that the veteran had a 
right proximal humerus lesion since 1983, with two years 
of progressive right shoulder pain and decreased range of 
motion of the shoulder, which prevented him from raising 
his right arm overhead.  Examination was negative for 
neurological deficits of the right upper extremity, but 
the veteran had right shoulder pain with activity.  There 
was crepitance with pain on internal rotation.  Films from 
1989 were reviewed, which showed an osseous lesion on the 
proximal humerus.  An MRI showed a larger mass on the 
proximal humerus.  The assessment was right proximal 
humerus lesion with possible osteochondroma.  The 
examining provider noted that the veteran's mechanical 
pain of the right shoulder was secondary to the veteran's 
humerus lesion.  The examining provider also noted that 
treatment options were discussed, including managing the 
musculoskeletal lesion, marginal excision, and radical 
resection.

June 1997 VA medical records state that the veteran 
underwent a right proximal humerus resection with 
allograft shoulder fusion for a right humerus lesion.  
According to the discharge summary, the veteran had a 
proximal humerus lesion since 1983 and a two-year history 
of increased pain and decreased range of motion of the 
shoulder.  Examination prior to the surgery showed a 
positive deltoid posterior thorax scapular atrophy without 
a palpable mass and intact nerves (musculoskeletal, 
axillary, median, musculocutaneous, radial and ulnar).  
The veteran tolerated the surgery well, and his 
postoperative hospital stay involved recovery from his 
operation, weaning from his narcotic medications, and 
preparation for discharge from the hospital.  At 
approximately one week post-operatively, he was placed in 
a right shoulder spica cast, which was determined to be 
well fitting.  His incision remained clean, dry, and 
intact, vital signs were stable, and the veteran remained 
afebrile.  The veteran was instructed to follow-up in the 
Orthopedic Surgery Clinic during the first week of July, 
with right shoulder x-rays, and to remain non-weight-
bearing on his right upper extremity.  

The July 1997 follow-up record indicates that the veteran 
reported that he was doing well at home, had no complaints 
or pain, and that he was moving his elbow.  The veteran's 
staples were removed and the examining provider noted that 
the veteran's wound was healing well, without erythema or 
drainage.  Proximal humerus sensation was intact, as were 
the veteran's radial, medial, and ulnar nerves.  The 
assessment was that the veteran was status-post right 
shoulder fusion, and doing well. 

In August 1997, the veteran was seen for follow-up.  The 
veteran did not have any complaints.  The veteran was able 
to move his elbow to near full extension.  His nerves were 
intact.  X-rays showed a questionable early callus at the 
humerus.  

A September 1997 VA medical record notes that the veteran 
underwent a right shoulder fusion and humeral graft in 
June 1997 for an osteochondroma.  The veteran had no 
complaints.  X-rays showed good interim healing of the 
graft and fusion.  The veteran's cast was removed.  The 
veteran had full, painful range of motion of the elbow, 
intact nerves, and a scar that was healing well.  The 
veteran was assessed as being status-post right shoulder 
fusion and humeral graft.  The examining provider noted 
that the veteran had range of motion of the 
scapulothoracic joint, but that the veteran was restricted 
from lifting with his right upper extremity.  The veteran 
was also instructed to use a humeral cuff and shoulder 
sling.

An October 1997 VA treatment record indicates that the 
veteran was four months status-post right shoulder fusion 
and allograft of the proximal humerus.  Examination of the 
right shoulder was negative for tenderness on palpation 
along the fusion.  Hardware was palpable proximally.  X-
rays showed intact hardware and that the graft was 
incorporated to the distal fusion site.  The veteran was 
instructed to continue wearing his sling at all times.  
The examining provider noted that the veteran's humerus 
cuff needed revising.

A December 1997 treatment note indicates that the 
veteran's was status-post right shoulder arthrodesis and 
that the veteran was without pain.  A right proximal 
humerus "tumor" was noted as being a chronic problem of 
long duration.  Examination showed that the veteran's 
right proximal humerus wound looked good, that there was 
muscle atrophy, and that the veteran's nerves were intact.  
A contemporaneous radiology report states that an x-ray of 
the right shoulder showed marked postoperative changes 
with bone graft and orthopedic hardware in the right 
humerus and shoulder.  Reconstruction of the scapula was 
noted. 

A December 1997 treatment note from orthopedics showed 
that the veteran was clinically doing well, but that the 
examining provider was concerned by lucency at the 
proximal fusion site.  The examining provider noted that 
if the lucency persisted, the veteran should get a bone 
stimulator at his next follow-up appointment.

A June 1998 VA treatment note states that the veteran was 
doing well, without any complaints of pain or decreased 
range of motion.  The veteran reported that he was fishing 
without difficulty, but that that he was unable to touch 
his head or back pocket.  He complained of decreased 
sensation of the right 5th digit following his October 1997 
abdominal surgery.  Examination showed that the veteran's 
right shoulder was not tender to palpation, but that there 
was muscle atrophy.  Range of motion showed flexion to 80 
degrees, abduction to 40 degrees, internal rotation to 40 
degrees, and external rotation to 15 degrees.  Motor 
strength was 5 out of 5, and his nerves were intact.  The 
examining provider noted that the lucency at the proximal 
fusion site was improving.  Continued activity with 
shoulder was recommended, and the examining provider noted 
that a bone stimulator could not be used due to a callus.  
A June 1998 radiology report states that x-rays of the 
right shoulder showed postoperative changes of a right 
shoulder reconstruction were seen again.  Internal 
fixation devices were unchanged in position and alignment 
was satisfactory.  Postoperative changes were also noted 
in the lower portion of the scapula.  The radiologist 
noted that there was little interval change since the 
December 1997 x-ray. 

A December 1998 treatment note from the orthopedic clinic 
states that the veteran reported an increase in pain 
beginning about a week earlier.  Examination showed an 
intact incision, that the veteran had range of motion at 
the proximal shoulder with minimum pain, intact nerves, 
and that radial pulses were 2+.  The examining provider 
noted that the x-rays showed a fracture through the 
allograft and reconstruction plate. The contemporaneous 
radiology report indicates that x-rays of the shoulder 
showed that there was a slight interval change in the 
appearance of the configuration of the bony anatomy of the 
right shoulder when compared to the December 1997 and June 
1998 x-rays.  The impression was redemonstration of 
postoperative changes at that shoulder with no real change 
in the appearance of the metallic fixation and a 
questionable change in the bony structures of the 
shoulder, either position-related or possible interval 
bone fragmentation.  Follow-up was recommended. 

A February 1999 orthopedic treatment note states that the 
veteran's shoulder fusion failed, as the veteran had a 
fracture of the allograft and plate.  Physical examination 
showed painless range of motion and mild crepitance.  
There was no palpable hardware.  The assessment was failed 
fusion of the right shoulder with a functional nonunion.  
The accompanying radiology report states that x-rays of 
the humerus showed an interval change in the appearance of 
the chest, with a progressive fragmentation of the bone 
and a fracture through the metallic compression plate 
proximally at the shoulder. 

In May 1999, an orthopedic treatment note states that the 
veteran was status-post right shoulder allograft and 
fusion in June 1997, with plate failure and nonunion in 
December 1998.  The veteran reported that he was 
tolerating symptoms and occasional positional pain, with 
no other complaints.  Range of motion was improved and the 
veteran reported that he did household chores.  
Examination showed flexion and abduction to 30 degrees, 
with internal rotation to the back pocket.  The scar was 
well healed and there was no palpable hardware.  The 
examining provider noted that the veteran should continue 
non-operative treatment, as there were poor surgical 
options.  The risks of metal migration were also 
discussed.  The associated x-rays of the right shoulder 
showed the absence of the humeral head due to resection 
and evidence of previous bone grafts involving the mid 
shaft of the humerus.  There was lateral and superior 
displacement of the humerus when compared to the February 
1999 x-rays and interval movement in relation to the lag 
screw in the scapula. 

September 1999 x-rays of the right shoulder indicate that 
the appearance of the veteran's shoulder is similar to 
that of the May 1999 x-rays.  There were old post-
operative changes of fusion with metallic fixation in the 
humerus and scapula.  Definite change of the metallic 
fixation/fusion was not demonstrated.  The orthopedic 
treatment note indicates that the veteran had a hardware 
failure subsequent to his right shoulder fusion in June 
1997, but that the veteran had no complaints or problems 
with activities of daily living.  Examination showed 
flexion to 20 degrees and abduction to zero (0) degrees 
and deltoid atrophy, with intact nerves.  The examining 
provider noted that the veteran should continue his 
activities as tolerated.

The veteran was first afforded a VA examination in May 
2000.  According to the report, the veteran reported that 
his right shoulder pain began while he was in the service.  
He also reported that he underwent right shoulder fusion 
because cancer was suspected, but that the surgery was 
negative for cancer.  The veteran related that the surgery 
involved replacement of his humerus with a cadaver 
implant, reinforced with a metal pin.  He also reported 
constant pain, weakness of the shoulder, and decreased 
grip strength.  He denied stiffness and swelling, but 
related that he experienced instability and a lack of 
endurance.  The examiner noted that the veteran was being 
followed by the orthopedic clinic for plate failure and 
nonunion, and that the veteran was diagnosed in 1997 with 
osteoarthritis of the multiple joints.  Physical 
examination was negative for edema of the hands.  Right 
shoulder flexion was to 30 degrees, abduction on the right 
was to 30 degrees, adduction was to 10 degrees, internal 
rotation was to 40 degrees, and external rotation was to 
15 degrees.  The veteran had full range of motion of the 
elbow and wrist.  The veteran could fully extend his hand 
and make a fist.  Grip strength was 4 out of 5 for the 
right hand.  A December 1998 x-ray was reviewed, which 
showed some questionable changes in the bony structures of 
the right shoulder, which was possibly some interval 
fragmentation of bone.  The diagnoses included 
osteoarthritis of the multiple joints and right shoulder 
fusion failure and nonunion.

A July 2000 treatment note indicates that the veteran 
reported that he felt prominence over his right shoulder 
during the previous weekend, without lasting discomfort.  
The veteran had no other complaints.  Examination showed 
flexion to 15 degrees, abduction to zero (0) degrees, 
internal rotation to the back pocket, and external 
rotation to 30 degrees.  Nerves were intact and there was 
atrophy of the deltoid.  The examining provider noted that 
the x-rays showed pseudoarthrosis and hardware failure.  
Surgical options were discussed, although the examining 
provider noted that none were "good."  The veteran 
indicated that he wished to continue with a limitation of 
activities.  July 2000 radiology reports indicate that x-
rays of the right humerus showed surgical absence of the 
humeral head, metallic fixation with a compression plate 
and screws in the proximal humerus, and metallic fixation 
at the shoulder.  The impression was extensive 
postoperative changes.  X-rays of the right shoulder 
showed postoperative changes of metallic fixation at the 
shoulder and in the proximal humerus, with absence of the 
humeral head.  No definite changes in the appearance and 
positioning of the metallic fixation were identified. 

The veteran was afforded another VA examination in May 
2002.  According to the report, the veteran complained of 
right shoulder pain since entering the service in 
September 1967.  He reported that he was diagnosed with a 
bone lesion while in the service and discharged for the 
lesion.  He related that he did well with his shoulder for 
many years until about 1995, wherein he began a two-year 
progression of increasing pain.  He reported that he 
sought treatment at the VA in 1997, and that after 
discussing his options, he underwent a resection and 
allograft bone with plate fusion of his right shoulder.  
The examiner noted that a review of the operative report 
was negative for complications, and that the veteran had 
improved pain and function until 1999 when he had a 
fracture through his bone and hardware failure with screw 
migration.  

The veteran complained of weakness and stiffness in his 
shoulder, with "popping and crackling."  The veteran also 
complained of difficulties with some activities of daily 
living.  He denied swelling, warmth, or erythema.  He also 
denied dislocation or instability, but reported occasional 
locking sensation and fatigability.  He also reported that 
he essentially had no strength in his shoulder, that he 
took Indocin for pain, and that he wore a sling and elbow 
pad to protect his shoulder.  He related that he wished 
that he had never undergone the surgery.  Examination of 
the shoulder revealed a 42-centimeter scar from the 
posterior spine of his scapula over the superior aspect of 
the shoulder and down the anterior aspect of the humerus.  
There was diffuse atrophy of the shoulder girdle.  There 
was no tenderness to palpation, obvious warmth, erythema, 
or edema.  Passive range of motion was flexion to 70 
degrees, abduction to 70 degrees, internal rotation to 
lumbar vertebra number two, and external rotation to 45 
degrees.  There was severe crepitus with minimal pain, 
which did not limit his range of motion.  Active range of 
motion showed flexion, abduction, and internal and 
external rotation to 5 degrees.  Muscle strength was zero 
(0) out of 5 against resistance and 1 out of 5 against 
gravity.  Sensation was normal.  X-rays of the right 
shoulder showed significant hardware along the humerus, 
with screws in the shoulder for fixation.   There was a 
diffuse loss of bone and fracture of the metallic 
fixation, with absence of the humeral head, as shown in 
previous x-rays.  

The diagnosis was history of right proximal humerus 
osteochondroma with surgical resection and allograft bone 
use for fusion with subsequent fracture and hardware 
failure.  The examiner opined that the veteran's right 
shoulder disability was not due to negligence or fault on 
the part of VA treatment providers.  The examiner further 
opined that the veteran's chronic osteochondroma of his 
right proximal humerus, which led to increased pain and 
decreased functional ability, had few options for 
treatment.  The examiner noted that the inherent risks of 
the allograft bone fusion procedure included hardware 
failure and fracture.  The examiner also noted that there 
were no complications in the veteran's surgery, nor was 
there evidence of negligence by the veteran's VA medical 
providers, despite the veteran's "significant further 
disability [which was] secondary to [the] inherent risks 
of the surgery . . . ."

A review of the evidence does not reflect that the veteran 
sustained any damage or additional injury as a result of 
his treatment from the VA.  The only evidence supporting a 
finding that the veteran suffered additional injury as a 
result of VA treatment are the veteran's own statements.  
However, the veteran does not appear to have any medical 
expertise or training, and, as such, is not competent to 
offer an opinion on an issue requiring medical evidence 
for resolution.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent 
to offer medical opinions or evidence of causation, as it 
requires medical knowledge).  While the Board acknowledges 
that the veteran sustained a hardware failure and fracture 
subsequent to his VA medical treatment, the Board finds 
that the VA examiner, in May 2002, clearly indicated that 
these residuals were a possible consequence of the 
veteran's surgery and were therefore reasonably 
foreseeable.  In addition, the VA examiner, who examined 
the veteran, considered the veteran's assertions and 
history, and reviewed the medical evidence of record, also 
indicated that there was no evidence that the veteran's 
treating physicians were careless during the veteran's 
surgery or recovery, nor did they make an error in 
judgment in surgically treating the veteran's 
osteochondroma.  In this regard, the Board also points out 
that the veteran's treatment records indicate that the 
veteran made an informed decision, and considered all 
treatment options, when he consented to the surgery, and 
that the veteran's surgery was without complications.  
Likewise, it is noteworthy that the veteran's current 
complaints of decreased function and increased pain are 
essentially the same as those from prior to his surgery, 
as the veteran's decreased function and increased pain 
were part of the natural progress of the veteran's 
osteochondroma of the right humerus prior to his surgery.  
In short, the VA's failure to arrest the symptomatology of 
the veteran's osteochondroma, i.e., decreased function and 
increased pain, is not compensable under 38 U.S.C.A. 
§ 1151 because a worsening of such symptoms was part of 
the natural progress of the veteran's disorder.  Thus, 
there is no medical evidence showing that the veteran 
suffered additional disability as a result of 
carelessness, negligence, lack of proper skill, or error 
in judgment on the part of the VA.  Accordingly, there is 
no medical evidence of record to establish that any VA 
medical treatment was the proximate cause of the veteran's 
plate fracture and hardware failure.  As such, the 
veteran's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 must be denied.

In conclusion, the Board finds that the preponderance of 
the evidence is against the finding of entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a right 
shoulder fusion and humeral graft.


ORDER

Service connection for a back disorder is denied.

The claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, 
for residuals of a right shoulder fusion and humeral graft 
is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

